Case 1:18-cv-00264-WS-MU Document 55 Filed 08/23/19 Page 1 of 6                      PageID #: 249



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

 BRYAN MYGRANT et al.,       )
                             )
       Plaintiffs,            )
                             )
       v.                    )                        CIVIL ACTION 18-0264-WS-M
                             )
 GULF COAST RESTAURANT GROUP,)
 INC., et al.,               )
                             )
       Defendants.           )

                                              ORDER

        This FLSA action is before the Court on the parties’ joint motion to approve
 settlement. (Doc. 52). The issues raised by the motion are substantially more complex
 than those in most such motions coming before the Court.
        The two named plaintiffs filed a collective action complaint in June 2018. (Doc.
 1). The plaintiffs were employed in Mobile, Alabama between March 2015 and May
 2017, in the positions of server and “food expo.” (Id. at 2-3).1 The complaint asserts that
 the defendants, who own and/or operate a chain of restaurants along the Gulf Coast, have
 committed the following FLSA violations: (1) requiring servers to absorb business
 expenses (such as uniform costs, tools of the trade, non-paying customers (“walk offs”)
 and erroneous orders), bringing their hourly wage below the minimum wage; (2)
 requiring servers to study and pass periodic menu tests without any compensation for the
 time involved; (3) claiming a tip credit for all hours worked by servers, even though
 servers commonly work over 20% of their hours doing mandatory non-tipped work; (4)
 requiring servers to “tip out,” via a tip pool, to non-tipped employees (bartenders, food
 expeditors, food runners and bussers); and (5) requiring servers to work shifts as non-

        1
          The latter term is undefined, either in the complaint or, to the Court’s knowledge, in any
 online federal opinion, although other online sources indicate the position is similar to, or
 synonymous with, a food expeditor.
Case 1:18-cv-00264-WS-MU Document 55 Filed 08/23/19 Page 2 of 6                 PageID #: 250



 tipped food expo and claiming a tip credit for all such hours. (Id. at 6-12). The
 complaint alleges the defendants’ violations were willful so as to trigger a three-year
 limitations period, to June 2015. (Id. at 13). It seeks recovery of all unpaid wages and all
 improperly skimmed tips, along with liquidated damages and attorney’s fees and costs.
 (Id. at 12-13).
        The named plaintiffs seek to maintain a collective action in which similarly
 situated past and present employees may participate. The complaint identifies such
 persons as those who worked as servers at any of the defendants’ locations since June 6,
 2015, along with other employees within these geographical and temporal parameters
 who were required to absorb the defendants’ business expenses or as to whom the
 defendants claimed a tip credit. (Doc. 1 at 13-15).
        In November 2018, the parties reported their belief that mediation could be
 beneficial and sought the first of several postponements of their discovery and related
 litigation obligations in order to explore settlement. (Docs. 32, 34, 36, 38, 40).
 Following two mediations and the informal exchange of information and documents, the
 parties reached a settlement. (Doc. 49). The instant motion represents their effort to
 secure judicial approval of that settlement as required by Lynn’s Food Stores, Inc. v.
 United States, 679 F.2d 1350, 1352-53 (11th Cir. 1982) and Nall v. Mal-Motels, Inc., 723
 F.3d 1304, 1307-08 (11th Cir. 2013) (extending Lynn’s to former employees).
        “An action to recover the liability prescribed in either of the preceding sentences
 may be maintained against any employer ... in any Federal or State court of competent
 jurisdiction by any one or more employees for and in behalf of himself or themselves and
 other employees similarly situated.” 29 U.S.C. § 216(b) (emphasis added). The FLSA
 thus allows the maintenance of a collective action, and notice to potential class members,
 if the represented employees are “similarly situated” to the named plaintiffs. Hipp v.
 Liberty National Life Insurance Co., 252 F.3d 1208, 1218 (11th Cir. 2001).2



        2
       Section 216(b) applies to actions under the Age Discrimination in Employment Act
 (“ADEA”), and cases (such as Hipp) construing Section 216(b) in the ADEA context apply

                                               2
Case 1:18-cv-00264-WS-MU Document 55 Filed 08/23/19 Page 3 of 6                      PageID #: 251



        The parties’ settlement agreement contemplates relief to a broad spectrum of past
 and present employees, yet their motion does not request establishment of a collective
 action. Nor have the parties made any showing that conditional certification is
 appropriate under the test established in Hipp.3 They appear instead to assume that an
 FLSA action can be settled collectively without satisfying the ordinary requirements for
 conditional certification.4
        In the class action context, a court cannot certify a settlement class unless all the
 Rule 23 requirements for certification (save only the absence of intractable trial
 management problems – since a settlement presumes no trial) are satisfied. Amchem
 Products, Inc. v. Windsor, 521 U.S. 591, 619-20 (1997). It is not immediately apparent
 that collective actions are subject to a different rule, and Hipp expressly holds that the
 text of the FLSA requires named plaintiffs to “demonstrate” they are similarly situated to
 other employees in order to maintain a collective action, 252 F.3d at 1217, with no
 obvious exception for settlements.
        The parties rely heavily on this Court’s decision in Warren v. Cook Sales, Inc.,
 2017 WL 325829 (S.D. Ala. 2017). The Court therein did issue a certification “for


 equally to cases brought under the FLSA. Albritton v. Cagle’s, Inc., 508 F.3d 1012, 1014 n.1
 (11th Cir. 2007).
        3
           “At the notice stage, the district court makes a decision — usually based only on the
 pleadings and any affidavits which have been submitted — whether notice of the action should
 be given to potential class members.” 252 F.3d at 1218 (internal quotes omitted). “At the initial
 stage, “[t]he plaintiffs bear the burden of demonstrating a reasonable basis for their claim of
 class-wide discrimination.” Grayson v. K Mart, 79 F.3d 1086, 1097 (11th Cir. 1996) (internal
 quotes omitted). “The plaintiffs may meet this burden, which is not heavy, by making
 substantial allegations of class-wide discrimination, that is, detailed allegations supported by
 affidavits which successfully engage defendants’ affidavits to the contrary.” Id. (internal quotes
 omitted). “[T]he district court should satisfy itself that there are other employees ... who desire
 to ‘opt-in’ and who are ‘similarly situated’ with respect to their job requirements and with regard
 to their pay provisions.” Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1259 (11th Cir.
 2008) (internal quotes omitted).
        4
         The defendants insist that their agreement to settle “will not be considered an admission
 or concession that collective action treatment would have been appropriate in this action for any
 purpose other than settlement.” (Doc. 53-1 at 4).

                                                  3
Case 1:18-cv-00264-WS-MU Document 55 Filed 08/23/19 Page 4 of 6                      PageID #: 252



 settlement purposes,” id. at 2, but it did not ignore the requirements of Hipp simply
 because the parties proposed to settle the case. Instead, the Court addressed Hipp and
 other cases and identified evidence submitted by the plaintiffs relevant to the certification
 determination. Warren v. Cook Sales, Inc., 2016 WL 4498459 at *2-3 (S.D. Ala. 2016).
        As noted, the complaint seeks certification only as to servers and as to other
 employees required to absorb the defendants’ business expenses or as to whom the
 defendants claimed a tip credit. (Doc. 1 at 13-15). The parties now seek to extend the
 benefits of the settlement to all bartenders, servers, food expeditors, food runners and
 bussers. (Doc. 53-1 at 3). Since the complaint alleges these employees are not tipped,
 (Doc. 1 at 7), it is not clear that the defendants would have claimed a tip credit as to
 them;5 nor is it clear that they would have absorbed any of the defendants’ business
 expenses. Evidence of the sort identified in Hipp and other cases for showing that non-
 server employees are similarly situated to the named plaintiffs has not been provided the
 Court.6
        In short, the parties: have not moved for conditional certification; have not made a
 threshold showing sufficient to obtain conditional certification; and have not
 demonstrated that the mere fact they desire to settle this action excuses them from doing
 so. The Court has and expresses no opinion whether the parties can make such a showing
 or demonstration, but until and unless they do so, their proposed settlement cannot be
 approved.
        Nor is it clear that certification is the only impediment to approval. The parties
 assume their settlement can be approved before notice is issued and potential opt-in
 plaintiffs are given the opportunity both to do so and to object to the proposed resolution

        5
          The complaint does allege that the defendants claimed a tip credit as to the “food expo
 position,” but it is unclear whether that is the same position as “food expeditor” used in the
 preceding paragraph of the complaint. (Doc. 1 at 7). If it is not, then it is unclear why the
 proposed settlement does not run in favor of those in the food expo position.
        6
         While the complaint alleges that the defendants subject servers and other employees to
 the same practices at all locations (as is necessary to extend the scope of any certification past
 the Mobile location), no evidence has been submitted to support the assertion.

                                                  4
Case 1:18-cv-00264-WS-MU Document 55 Filed 08/23/19 Page 5 of 6                   PageID #: 253



 of the lawsuit. They identify no authority for this procedure, which runs counter to that
 employed in Warren, 2017 WL 325829 at *2, where the Court considered the absence of
 objection from potential opt-in plaintiffs – who received notice of the terms of the
 proposed settlement – significant in gauging the settlement’s fairness. Id. at *6, *8, *9.
        Although it is premature to resolve the motion to approve settlement, the Court
 questions certain provisions because they affect the size of the universe of potential opt-
 in plaintiffs who would receive notice prior to approval of the settlement. First, the
 complaint alleges the violations were willful and invokes the consequent three-year look-
 back period, to June 2015, (Doc. 1 at 13, 15); the proposed settlement abandons
 willfulness and establishes a two-year look-back period, to June 2016. (Doc. 53-1 at 3).
 Second, while the complaint sets no ending date of the relevant period, the proposed
 settlement provides no recovery for violations occurring after June 2018. (Doc. 53-1 at
 3). The parties may be able to satisfactorily explain the discrepancy, but they have not
 yet done so.
        On the assumption the parties will resolve the issues noted above, the Court
 provides the following non-exhaustive list of potential concerns with the terms of the
 proposed settlement, which the parties should be prepared to address. Again, the Court
 does not suggest the parties cannot adequately respond to these concerns, but they have
 yet to do so.
        First, the settlement provides for each named and opt-in plaintiff to receive a flat
 $2.50 for each “compensable hour worked” during the relevant period, (Doc. 53-1 at 6),
 which sounds evenhanded so long as the only violations concern wrongfully claiming a
 tip credit but which could lead to incongruities if an opt-in plaintiff’s only claim is for,
 say, having to buy a uniform shirt that dropped one workweek’s wages below the
 minimum wage. Equities matter. See Warren, 2017 WL 325829 at *6 (“[T]he settlement
 appears equitable in its treatment of different classes of plaintiffs ….”). The concern is
 not that non-tipped employees could be overcompensated (it is not the Court’s role to
 protect the interests of the defendant) but that the defendant’s agreement to generous
 payments to non-tipped employees could have exerted downward pressure on the


                                                5
Case 1:18-cv-00264-WS-MU Document 55 Filed 08/23/19 Page 6 of 6                  PageID #: 254



 payments to be made to tipped employees, who clearly bore the brunt of the defendant’s
 alleged FLSA violations.
        Second, the proposed settlement appears to envision releases extending beyond the
 FLSA claims resolved by the lawsuit, both by reaching state and local wage and
 compensation claims and by covering FLSA claims for time periods following the June
 2018 closing date of the settlement. (Doc. 53-1 at 14). This breadth potentially
 implicates the concerns addressed by the Court in Crabtree v. Volkert, Inc., 2013 WL
 593500 at *5-6 (S.D. Ala. 2013).
        Third, the expense of the settlement administrator – which is not quantified or
 estimated – is to be borne equally by the parties, with the named and opt-in plaintiffs
 collectively responsible for half of those expenses. (Doc. 53-1 at 5). It is not clear how
 the plaintiffs will pay those expenses or whether or to what extent such payment may
 decrease their award. Nor is it clear why the plaintiffs’ portion of this expense should not
 be treated as an expense initially borne by counsel and reimbursed by the defendants, as
 with other expenses. (Doc. 53 at 8).
        Fourth, the agreement calls for all attorney’s fees to be paid to counsel within a
 week after the defendants fund the settlement account, which is two weeks before the
 settlement administrator must distribute checks to the opt-in plaintiffs and months before
 their deadline expires to object to the settlement administrator’s calculation of their
 payment. (Doc. 53-1 at 10-11). It is unclear why counsel should receive the entirety of a
 substantial fee award – proposed at north of $400,000 – before his advocacy obligations
 to his clients have been fulfilled.
        For reasons set forth above, the parties are ordered to file, on or before
 September 6, 2019, such supplemental motion, briefing and/or evidence as they deem
 sufficient to justify conditional certification and to establish the appropriate parameters
 thereof. Their motion to approve settlement remains pending in the interim.
        DONE and ORDERED this 23rd day of August, 2019.
                                                   s/ WILLIAM H. STEELE
                                                   UNITED STATES DISTRICT JUDGE


                                               6
